      Case: 3:19-cv-00218-NBB-JMV Doc #: 62 Filed: 02/02/21 1 of 1 PageID #: 225



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


ZACK COLYER                                               PLAINTIFF


VS.                                                   Civil Action No. 3:19cv218-NBB-JMV



VANETTA A. JOHNSON;                                      DEFENDANTS
JNJ EXPRESS, INC.;
JNJ LOGISTICS, LLC;
and JOHN DOES 1-3.



                                             ORDER

       Consistent with the District Judge’s Order [58] granting a trial continuance until February 7,

2022, it is ORDERED that the following deadlines now control:

        1) Plaintiff’s Expert Designation: 3/29/21

        2) Defendant’s Expert Designation: 4/29/21

        3) Discovery:                         6/28/21

        4) Dispositive/Daubert Motions:       7/12/21

       SO ORDERED this 2nd day of February, 2021.



                                                    /s/ Jane M. Virden
                                                    U.S. Magistrate Judge
